DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 4/25/22 is acknowledged, the references therein appearing to relate to the general background of applicant’s invention.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/25/22, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7, filed 4/25/22, with respect to claims 1-11 have been fully considered and are persuasive.  The objection to claims 1-11 has been withdrawn.

Applicant’s arguments, see page 7, filed 4/25/22, with respect to claims 1-11 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6 and 9, the prior art does not contain a valid combination of references that disclose a printer that prints a print job received from an information processing apparatus, scans an image of the printed product and transmits the scanned image to an inspection apparatus, wherein the printer notifies the information processing apparatus of a first jam based on the occurrence of a jam and when an inspection result received from the inspection apparatus indicates failure, the printer notifies the information processing apparatus of a second jam, wherein the printer then receives a reprint job based on the notification of the first or second jam.  Similar prior art such as 2017/0264754 by Mano discloses a printer that scans printed output for abnormalities, informs a user of abnormalities and allows reprinting in a case of jammed sheets causing abnormalities but lacks disclosure of a further notification based upon an inspection result failure of a second jam.
Claims 2-5, 7, 8, 10 and 11 are allowed because they depend upon allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672